SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

807
KA 12-00730
PRESENT: CENTRA, J.P., SCONIERS, VALENTINO, WHALEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DARRIN J. LEBLANC, DEFENDANT-APPELLANT.


CURRIER LAW FIRM, P.C., AUBURN (REBECCA CURRIER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered February 16, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a forged
instrument in the second degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on May 16, 2013 and by the attorneys for the
parties on May 13 and 20, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    July 5, 2013                           Frances E. Cafarell
                                                   Clerk of the Court